Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 1, 3-21, 27-35, 37-39, 75-80 are pending in the instant application.  Claim 2, 22-26, 36, 40-74 and 80 have been canceled.  Claims 1, 7, 10-16, 21, 27, 35, 38-39, 75-76 have been withdrawn.  This action is written in response to applicant’s correspondence submitted 04/09/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final. 
Withdrawn Rejections/Objections
The rejection of claims 3-6, 8-9, 17-20, 28-34, 37, and 77-79 under 35 USC 101 is withdrawn in view of the amendment to the claims. 
	

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3-6, 8-9, 17-20, 28-34, 37, and 77-79  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is a new matter rejection.  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Claim 3 recites either (a) treating the subject with one or more of a therapy if the BCIN+ numerical score of the subject is above the BCIN+ numerical score cut point, wherein the therapy is selected from the group consisting of chemotherapy, radiation therapy and surgery in combination with chemotherapy or (b) treating the subject with a different second therapy if the BCIN+ numerical score of the subject is at or below the BCIN+ numerical score cut point wherein the different therapy is endocrine therapy.
Claim 4 recites either (a) treating the subject with endocrine therapy if the BCIN+ numerical score of the subject is above the BCIN+ numerical score cut point or (b) treating the 
Claim 77 recites either (a) treating the subject with the endocrine therapy if the BCIN+ numerical score of the subject is above the BCIN+ numerical score cut point or (b) treating the subject with surgery and chemotherapy or radiation if the BCIN+ numerical score of the subject is at or below the BCIN+ numerical score cut point.
The amendment to claim 3, 4 and 77 raises the issue of new matter.  Specifically the combination of steps recited in claim 3 is new matter and the treatment steps of claim 4 and 77 are new matter.  The specification does not provide support for determining breast cancer recurrence based on a BCIN+ numerical score then treating the subject with either chemotherapy, radiation therapy and surgery in combination with chemotherapy or treating with endocrine therapy.  The specification teaches MGI and BCI are effective in predicting responsiveness to treatment (see para 66-69) and teaches these methods apply to BCIN+ however the specification does not provide support for BCI, MGI, or BCIN in which a subject is treated based on recurrence.  The specification does not provide support for BCIN+ values to determine recurrence and then treat a subject.  The specification teaches response to particular therapy or high risk of recurrence above a cut point and low risk or nonresponsive to therapy under a cut point value (see para 103).  The specification teaches determination of high recurrence may be used to confirm suitability of radical treatment modalities such as radiation, endocrine therapy, post operative therapy or chemotherapy (see para 107).  The specification does not teach  BCIN+ numerical score cut point above for treatment of chemotherapy, radiation therapy and surgery in combination with chemotherapy and below BCIN+ treatment with endocrine therapy.   While the specification does teach recommending treatment for a subject by 
The specification has support for determining responsiveness to a therapy if the subject BCIN+ score is below the cut point and the cancer is likely to be responsive to therapy if the subjects BCIN+ score is above the cut point (see para 54).  The specification further teaches that a low BCIN+ indicates a likelihood of non-responsiveness to tamoxifen and the predictor may be effectiveness of one form of endocrine therapy over another (see para 70). Additionally the specification teaches a method for treating a subject that has breast cancer comprising predicting responsiveness to endocrine therapy and treating the subject with endocrine therapy if responsiveness is predicted (high BCIN+) or discontinuing endocrine therapy or treating subject with surgery and chemotherapy or radiation if responsiveness is not predicted (low BCIN+) (see para 75).  The specification does not teach treatment of endocrine therapy for high BCIN+ and surgery and chemotherapy or radiation in any previous treatment regimen, as broadly recited in claim 4 and claim 77, the specification only discloses treatment as claimed in claim 4 and claim 77 in previously treated breast cancer subjects with endocrine therapy. The specification discloses treatment methods however the claimed treatments are not disclosed.  Specifically the BCIN+ values claimed and the treatment claimed is not consistent with what is disclosed in the instant specification, as the specification teaches low BCIN+ encompasses no treatment while high BCIN+ encompasses treatment with endocrine therapy, chemotherapy or surgery, which is not what is claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 8-9, 17-20, 28-34, 37, and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 A method of treating breast cancer of a subject, the method comprising
assaying a sample of breast cancer cells from the subject for the expression levels of BUB IB, CENPA, NEK2, RAC GAP 1 and RRM2;
summing the expression levels as a single index into a subject’s MGI index;
assaying the sample of breast cancer cells from the subject for the expression levels of HOXB13 and IL17BR;
calculating the ratio of the expression levels of HOXB13/IL17BR to obtain a subject’s H/I ratio;
summing the subject’s H/I ratio with the subject’s MGI index to obtain a subject’s BCI numerical score;
determining one or more clinicopathological factor selected from tumor size and grade of the subject’s breast cancer;
calculating a BCIN+ numerical score for the subject by combining the BCI numerical score with the one or more clinicopathological factor of the subject using a multivariate Cox-proportional model;
comparing the BCIN+ numerical score of the subject to a BCIN+ numerical score cut point of 7 based on the BCIN+ numerical scores calculated for a training set of samples containing breast cancer tissues from patients that were responsive to endocrine therapy and patients that were not responsive to endocrine therapy; 
classifying the subject as responsive to endocrine therapy if the BCIN+ score is above 7 and non-responsive to endocrine therapy if the BCIN+ score is at or below 7;

does not reasonably provide enablement for the claims as written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claimed methods are drawn to method of treating breast cancer of a subject who is lymph node positive comprising assaying a sample of breast cancer cells from the subject for the expression of BUB1B, CENPA, NEK2, RACGAP1, and RRM2; summing the expression levels as a single index into a subject’s MGI index; assaying the sample of breast cancer cells from the subject for the expression levels of HOXB13 and IL17BR; calculating the ratio of the expression levels of HOXB13/ILBR to obtain the subjects H/I ratio; summing the subject’s H/I ratio with the subject MGI index to obtain a subject’s BCI numerical score; determining one or more clinicopathological factor selected from tumor size and grade of the subject’s breast cancer; calculating a BCIN+ numerical score for the subject by combining the BCI numerical score with the one or more clinicopathological factor of the subject using a multivariate cox-proportional model; comparing the BCIN+ numerical score to a BCIN+ numerical score cut point predetermined based on the BCIN+ numerical score calculated for a training ste of samples containing breast cancer tissue from patients that had breast cancer recurrence and patients that did not have breast cancer recurrence (claim 3) and patients that were responsive to a previous therapy and patients that were not responsive to a therapy (claim 4 and claim 77) .  Claim 3 requires  either (a) treating the subject with one or more of a therapy if the BCIN+ numerical score of the subject is above the BCIN+ numerical score cut point, wherein the therapy is selected from the group consisting of chemotherapy, radiation therapy and surgery in 
Claim 4 requires either (a) treating the subject with endocrine therapy if the BCIN+ numerical score of the subject is above the BCIN+ numerical score cut point or (b) treating the subject with surgery and chemotherapy or radiation if the BCIN+ numerical score of the subject is at or below the BCIN+ numerical score cut point. 
Claim 77 recites either (a) treating the subject with the endocrine therapy if the BCIN+ numerical score of the subject is above the BCIN+ numerical score cut point or (b) treating the subject with surgery and chemotherapy or radiation if the BCIN+ numerical score of the subject is at or below the BCIN+ numerical score cut point.
	The claims encompass the analysis of determining a BCIN+ value and determining treatment of a subject based on the calculated BCIN+.   
	The claims thus require knowledge of reliable and robust association between a high or low BCIN+ value determined and specific treatment of a breast cancer.   Additionally the claims require treating a subject endocrine therapy when both a high BCIN+ value is calculated (claim 4 and 77) and low BCIN+ is calculated (claim 3).  
	The instant specification provides an example wherein samples from human subjects with breast cancer were examined to calculate BCIN+ (see example 1).  The working examples demonstrate that women that were identified as high risk of BCIN+ may benefit from additional therapy (see para 135) and identify patients that may benefit from extended endocrine treatment and patients with low BCIN+ may be considered adequately treated with adjuvant therapy alone (see para 142).  The specification teaches a subject with a  high BCIN+ treat with a specific 
The specification has support for determining responsiveness to a therapy if the subject BCIN+ score is below the cut point and the cancer is likely to be responsive to therapy if the subjects BCIN+ score is above the cut point (see para 54).  The specification further teaches that a low BCIN+ indicates a likelihood of non-responsiveness to tamoxifen and the predictor may be effectiveness of one form of endocrine therapy over another (see para 70). Additionally the 
	A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Given that the claims encompass treatment methods with contrary therapies, for example a low BCIN+ score treatment encompasses but treating with endocrine therapy and treating with chemotherapy, surgery and/or radiation whereas the specification teaches a low BCIN+ indicates non responsiveness to endocrine therapy there would be a large amount of experimentation that would be required to predictably determine which BCIN+ scores would be predictive of responsiveness to the claimed therapies and further treat subjects who are lymph node positive, who were previously treated with any therapy and who were not previously treated.  


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and claim 77 recite calculating a BCIN+ by response to a previous therapy in reference patients however the claims do not require a set of reference patients that have had any therapy.  The recitation of previous therapy sets forth a characterization of a therapy and none of the process steps require administering any therapy or knowing the therapy.  While the claim recites previous therapy, it is not recited or required in practicing any of the steps, it is unclear what the previous therapy was, when it was performed and how this related to the active steps of the claim.  While the claim requires that BCIN+ values were calculated from references of previous therapy it is not required in any of the steps that references or controls were treated with 
Claim 77 recites the limitation "the endocrine therapy" in line 25 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  None of the previous steps recited in the claim require an endocrine therapy and therefore it is unclear what the endocrine therapy recited in the claim encompasses.  


	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3-6, 8-9, 17-20, 28-34, 37, and 77-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19  of copending Application No. 15/298128 (reference application) in view of Habel (2013, cited on IDS), Filipits (Clin Cancer Res, 17(18), 2011, pp. 6012-6020, cited on IDS), and Fan et al (BMC Medical Genomics 2011, 4:3, 1-15).

However, it was well known in the art to add clinicopathological factors into molecules scores for better prognostic performance. Fan teaches using clinical-pathological variables and a collection of gene expression models and teaches integration of expression and clinical-pathological factors is an improved method over either variable alone (see conclusion).  Fan teaches combined dataset of expression with clinical-pathological variable using a cox proportional hazard approach (see fig 2 and pg. 3).  Fan teaches that clinical and genomic variable showed an improvement over either predictor alone and teaches calculating a concordance index (see performance of clinical, genomic and combined models) (pg. 8).  Filipitis teaches combining a risk score from gene expression with nodal status and tumor size into a comprehensive risk score in patients with breast cancer.  Filipitis teaches determining cutoff values to determine risk group. Filipitis teaches the combined score outperformed all conventional clinicopathologic risk factors (see EP and EPclin risk scores and results). Additionally Habel teaches MGI + HOXB13:IL17BR risk classifier is determined how it predicts risk either alone or after accounting for tumor size and tumor grade (see 1st column, pg. 2).  Habel teaches determining a BCI index and teaches  the BCI index had values of <5, 5-6.4, and above 6.4 (see calculation of gene expression indices, claim 80).  Habel further teaches 
Therefore it would have been obvious to include analysis of analysis of tumor grade and tumor size in the BCI index as readily performed in the art as taught by Fan, Filipitis, and Habel.  One of ordinary skill would have  been motivated with reasonable expectation of success treating subjects to include analysis of tumor grade and tumor size along expression analysis as set forth in claims 14-19 of ‘128 to determine a more prognostic outcome and therapy responsive outcome as taught by Fan, Filipitis, and Habel. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3-6, 8-9, 17-20, 28-34, 37, and 77- are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 19, 32, 39, 43-48 of copending Application No. 14/483108 (reference application) in view of Habel (2013, cited on IDS), Filipits (Clin Cancer Res, 17(18), 2011, pp. 6012-6020), and Fan et al (BMC Medical Genomics 2011, 4:3, 1-15).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to method of treating breast cancer based on the level of MGI index of BUB1B, CENPA, NEK2, RACGAP1, and RRM2 and determining level of HOXB13:IL17BR (H:I) ratio and treating breast cancer.  While the elected species of the instant application is chemotherapy, the claims recite and encompass endocrine therapy.  However ‘128 does not teach determining a BCIN+ index.
However, it was well known in the art to add clinicopathological factors into molecules scores for better prognostic performance. Fan teaches using clinical-pathological variables and a st column, pg. 2).  Habel teaches determining a BCI index and teaches  the BCI index had values of <5, 5-6.4, and above 6.4 (see calculation of gene expression indices, claim 80).  Habel further teaches tumor grade was analyzed and model parameters were determined for each category. Habel concludes that is important to include tumor size and tumor grade in risk assessment with BCI.  
Therefore it would have been obvious to include analysis of analysis of tumor grade and tumor size in the BCI index as readily performed in the art as taught by Fan, Filipitis, and Habel.  One of ordinary skill would have  been motivated with reasonable expectation of success treating subjects to include analysis of tumor grade and tumor size along expression analysis as set forth in claims 1-8, 19, 32, 39, 43-48 of ‘128 to determine a more prognostic outcome and therapy responsive outcome as taught by Fan, Filipitis, and Habel. 

Response to Arguments
The reply requests that the provisional double patent rejection be held in abeyance until the case is in condition for allowance (p. 15).  Therefore the obviousness double patenting rejections will remain on the record until the application is in otherwise form for allowance or the rejections have been withdrawn based upon amendments or abandonment of the cited application.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634